Citation Nr: 0510933	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  03-16 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The veteran had active service from February 1980 to January 
1986.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 RO rating decision 
which, in pertinent part, denied service connection for a 
psychiatric disorder.  In January 2005, the veteran testified 
at a Board videoconference hearing.  

At the January 2005 Board hearing, the veteran raised the 
issues of entitlement to service connection for dizziness, 
migraine headaches, carpal tunnel syndrome, Raynaud' s 
disease, as well as service connection for a bilateral knee 
disability as secondary to her service-connected left ankle 
disability.  She also raised the issues of entitlement to 
increased ratings for her left ankle disability and for her 
residuals of an appendectomy scar.  Such issues are not 
before the Board at this time and are referred to the RO for 
appropriate action.  


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to her claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  The 
veteran's available service medical records do not 
specifically refer to complaints of or treatment for any 
psychiatric disorders.  Her service personnel records are not 
in the claims file.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  A psychosis will be presumed to have been incurred 
during service if it is manifested to a compensable degree 
within one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307 and 3.309(a).  
As stated by the U.S. Court of Appeals for Veterans Claims 
(Court), a "determination of service connection requires a 
finding of the existence of a current disability and a 
determination or relationship between the disability and an 
injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 308, 314 (1993).

At the January 2005 Board hearing, the veteran testified that 
she received treatment for psychiatric problems at a clinic 
in Germany during service in 1982.  She stated that she 
suffered a nervous breakdown at that time.  The veteran also 
reported that she had an incident with a sergeant at the time 
of the nervous breakdown.  

Additionally, in a December 2002 statement, the veteran 
indicated that she was treated for depression in 1982 or 1983 
for several months after suffering a nervous breakdown during 
service in Germany.  In her February 2002 notice of 
disagreement, the veteran stated that her psychiatric 
problems occurred when she was stationed at "Finthen Air 
Field" in Mainz, Germany.  

Regulations provide that the VA will make as many requests as 
are necessary to obtain service department records, and such 
efforts will continue until the records are obtained or until 
it is shown that the records do not exist or the further 
efforts to obtain the records would be futile.  38 C.F.R. 
§ 3.159(c)(2).  The Board notes that there is no indication 
in the record that the RO attempted to obtain any psychiatric 
outpatient and inpatient records from the appropriate service 
medical facility in Germany.  

In the judgment of the Board, the RO should try to obtain any 
such psychiatric treatment records as well as the veteran's 
service personnel records through the service department.  
Id.  

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following:  

1.  The RO should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate service department 
offices, and request that a search be 
conducted for mental hygiene records for 
any psychiatric treatment the veteran 
received at the medical facility at 
"Finthen Air Field" in Mainz, Germany 
from 1982 to 1983.  The veteran's service 
personnel records should also be obtained.  
If more details are required to conduct 
such search, the veteran should be asked 
to provide the necessary information.  The 
results of such request, whether 
successful or unsuccessful, should be 
documented in the claims file, and the 
veteran informed of any negative results.  


2.  If, and only if, psychiatric treatment 
or psychiatric symptoms in service from 
February 1980 to January 1986 or soon 
thereafter are confirmed, the RO should 
have the veteran undergo a VA psychiatric 
examination to determine the nature and 
etiology of her claimed psychiatric 
disorder.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  All 
current psychiatric disorders should be 
diagnosed.  Based on a review of 
historical records and medical principles, 
the examiner should provide a medical 
opinion, with adequate rationale, as to 
the approximate date of onset and etiology 
of any currently diagnosed psychiatric 
disorders, including any relationship with 
the veteran's period of service from 
February 1980 to January 1986.  

3.  Thereafter, the RO should review the 
claim for service connection for a 
psychiatric disorder.  If the claim is 
denied, the RO should issue a supplemental 
statement of the case which takes into 
account all evidence submitted since the 
last statement of the case, to the veteran 
and her representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




